DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 1/11/22 in which claims 1, 2, 4 and 7 were amended, claim 6 is canceled. Claims 1-5 and 7 are pending in the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Marina Zalevsky on 1/25/22.

The application has been amended as follows: 
Claim 1 has been amended as follows:
1.         (currently amended):  An oxygen supply device having a function for controlling a flow rate of an oxygen gas supplied to a user for inhalation based on percutaneous arterial oxygen saturation (SpO2), the oxygen supply device comprising:

a control unit configured to control a supply rate of the oxygen gas based on the information on percutaneous arterial oxygen saturation (SpO2) acquired from the sensor unit and calculate a moving average value of SpO2 and a Dip frequency per predetermined time from the information on percutaneous arterial oxygen saturation (SpO2),
wherein the control unit is further configured to: 
calculate a first moving average value of SpO2 calculated over a first time span, a second moving average value of SpO2 calculated over a second time span which is longer than the first time span, and a Dip frequency per predetermined time from the information on percutaneous arterial oxygen saturation (SpO2) acquired by the sensor unit, 
select either of the first moving average value or the second moving average value based on the calculated Dip frequency, and 
control the supply rate of the oxygen gas based on the selected moving average value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious an oxygen controller which selects either of the first moving average or the second moving average value based on the calculated Dip frequency and controls the supply rate of oxygen based on the selected moving average value as disclosed in claim 1. The prior art does not disclose or render obvious a method of controlling a flow rate of oxygen gas which includes controlling the flow rate of the oxygen gas based on the first moving average value when the Dip frequency is less than a first threshold, and based on the second moving average value when the Dip frequency is equal to or more than the first threshold.  

Melker (US 2013/0172759) is the closest prior art reference. Melker teaches a control method for oxygen supply for controlling a flow rate of oxygen gas (paragraph 86) with a first step of acquiring SPO2 (paragraphs 90, 140) over a first time span and a second step of calculating a first moving average and a second moving average over a second time span longer than the first time span and a third step of calculating a Dip frequency. However, Melker does not teach the limitation “selects either of the first moving average or the second moving average value based on the calculated Dip frequency and controls the supply rate of oxygen based on the selected moving average value.” 
Thus, as none of the prior art teaches all of the structural and functional limitations of the claims, the application is in condition for allowance.
Claims 1-5 and 7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785